Case 2:15-cv-05642-CAS-JC Document 500 Filed 12/05/19 Page 1 of 6 Page ID #:10852



   1 Kenneth D. Freundlich (SBN 119806)
     FREUNDLICH LAW
   2 16133 Ventura Boulevard, Suite 645
     Encino, CA 91436
   3 P: (310) 275-5350
     F: (310) 275-5351
   4 E-Mail: ken@freundlichlaw.com

   5 Attorneys for Amici Curiae
     Musicologists
   6

   7

   8
                                   UNITED STATES DISTRICT COURT
   9
                                  CENTRAL DISTRICT OF CALIFORNIA
  10
       MARCUS GRAY (p/k/a FLAME), et al.,           Case No. 2:15-cv-05642-CAS (JCx)
  11
                                                    Assigned to: Hon. Christina A. Snyder
  12               Plaintiffs,
                                                    NOTICE OF MOTION AND
  13         v.
                                                    MOTION OF AMICUS CURIAE
  14 KATHERYN ELIZABETH HUDSON                      MUSICOLOGISTS FOR LEAVE
       (p/k/a KATY PERRY), an individual , et       TO FILE AMICUS CURIAE BRIEF
  15 al., Defendants, and DOES 1 through 10,
                                                    IN SUPPORT DEFENDANTS’
  16               Defendants.                      RENEWED MOTION FOR
  17
                                                    JUDGMENT AS A MATTER OF
                                                    LAW OR, ALTERNATIVELY,
  18                                                FOR A NEW TRIAL
  19
                                                    Date: January 27, 2020
  20                                                Time: 10:00 a.m.
                                                    Ctrm: 8D—8th Fl., First Street
  21
                                                    Filed: July 1, 2014
  22                                                Trial: July 17, 2019
  23

  24

  25

  26

  27                                            1
  28    NOTICE OF MOTION AND MOTION OF AMICUS CURIAE MUSICOLOGISTS FOR LEAVE TO FILE
       AMICUS BRIEF IN SUPPORT OF DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER
                           OF LAW OR, ALTERNATIVELY, FOR A NEW TRIAL
Case 2:15-cv-05642-CAS-JC Document 500 Filed 12/05/19 Page 2 of 6 Page ID #:10853



   1 TO THIS HONORABLE COURT AND TO ALL PARTIES AND THEIR

   2 COUNSEL OF RECORD HEREIN:

   3          Please take notice that on January 27, 2020 at 10:00 a.m., or as soon thereafter
   4 as this matter may be heard, in Courtroom 7D of the Honorable Christina A. Synder

   5 of the United States District Court for the Central District of California, First Street

   6 U.S. Courthouse, located at 350 W. 1st Street, Los Angeles, CA 90012,

   7 musicologists movants1 (the “Amici Musicologists”) will and hereby will, and

   8 hereby do, move the Court for an order permitting them to participate as amici curiae

   9 in Defendants’ Renewed Motion for Judgment as a Matter of Law, or, Alternatively,

  10 for a New Trial, which is currently scheduled to be heard at the above-referenced

  11 date, time, and location.

  12          Amici Musicologists respectfully submit that their participation as amici
  13 curiae would be helpful and desirable as it would facilitate a more complete

  14 understanding of the issues before this Court. This motion is based on this Notice of

  15 Motion and Motion, the accompanying Memorandum of Points and Authorities and

  16 Exhibits thereto, all papers and pleadings on file in this action, and upon such further

  17 evidence and argument as may be presented to the Court in connection with this

  18 motion.

  19

  20

  21

  22

  23

  24
       1
  25    A complete list of amici musicologists and their academic affiliations is attached as Exhibit 1
       hereto and is incorporated herein by reference.
  26

  27
                                                        2
  28          MOTION OF AMICUS CURIAE MUSICOLOGISTS FOR LEAVE TO FILE AMICUS BRIEF IN
            SUPPORT OF DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW OR,
                                  ALTERNATIVELY, FOR A NEW TRIAL
Case 2:15-cv-05642-CAS-JC Document 500 Filed 12/05/19 Page 3 of 6 Page ID #:10854



   1        On November 14, 2019, the undersigned sent an email to all Parties’ counsel,
   2 meeting and conferring to seek consent to the relief requested by this Motion

   3 pursuant to L.R. 7-3. The Defendants have consented to this relief. The Plaintiffs do

   4 not consent to this request.

   5 Dated: December 5, 2019

   6 Respectfully submitted,

   7                                        FREUNDLICH LAW
   8
                                            BY: /s Kenneth D. Freundlich
                                            KENNETH D. FREUNDLICH
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27
                                                3
  28        MOTION OF AMICUS CURIAE MUSICOLOGISTS FOR LEAVE TO FILE AMICUS BRIEF IN
          SUPPORT OF DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW OR,
                                ALTERNATIVELY, FOR A NEW TRIAL
Case 2:15-cv-05642-CAS-JC Document 500 Filed 12/05/19 Page 4 of 6 Page ID #:10855



   1                                       I.   INTRODUCTION
   2
                 Amici Curiae Musicologists (“Amici Musicologists”)2 respectfully request
   3
       leave of the Court to file the attached amicus curiae brief3 in the above-captioned
   4
       case in support of Defendants’ renewed motion for judgment as a matter of law or,
   5
       alternatively, for a new trial.
   6
                 Amici Musicologists are musicologists who research, teach and write about
   7
       music, music analysis and music composition. In music copyright infringement
   8
       cases, musicologists offer expert testimony about similarities between contested
   9
       musical works, and whether the similarities are musically significant. Such testimony
  10
       assists judges and jurors to evaluate the significance of alleged similarities between
  11
       two musical works for extrinsic similarity.
  12
                 Amici and their composer clients rely on judges, as gatekeepers, to screen out
  13
       cases where there is no extrinsic similarity by addressing the significance of
  14
       originality of expression and the protectable musical expression in two musical
  15
       compositions, and then, if a verdict exceeds the bounds of the law, to reverse the
  16
       jury’s erroneous decision.
  17
                 Amici have a strong interest in juries correctly applying jury instructions to
  18
       enable them, where appropriate, to find no “extrinsic similarity” between works, and
  19
       in Courts correcting obvious jury error when juries fail to correctly apply them to the
  20
       evidence. Otherwise, verdicts will stand that have invariably been tainted by the
  21
       jurors hearing of a sound recording of the musical composition (the so-called
  22
       “intrinsic test”) and result in grossly inequitable determinations of infringement that
  23

  24
       2
  25       See footnote 1, supra.
       3
  26       Attached hereto as Exhibit 2.
  27
                                                     4
  28             MOTION OF AMICUS CURIAE MUSICOLOGISTS FOR LEAVE TO FILE AMICUS BRIEF IN
               SUPPORT OF DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW OR,
                                     ALTERNATIVELY, FOR A NEW TRIAL
Case 2:15-cv-05642-CAS-JC Document 500 Filed 12/05/19 Page 5 of 6 Page ID #:10856



   1 will ultimately stifle the robust public domain that has allowed unparalleled

   2 creativity and innovation by American popular musicians.

   3                                    II.    ARGUMENT
   4        A “district court has broad discretion to appoint amici curiae.” Hoptowit v.
   5 Ray, 682 F.2d 1237, 1260 (9th Cir. 1982), abrogated on other grounds by Sandin v.

   6 Conner, 515 U.S. 472 (1995). The “classic role” of amici curiae is “assisting in a

   7 case of general public interest, supplementing the efforts of counsel, and drawing the

   8 court’s attention to law that escaped consideration.” Miller-Wohl Co., Inc. v.

   9 Commissioner of Labor and Industry, 694 F.2d 203, 204 (9th Cir. 1982). “District

  10 courts frequently welcome amicus briefs from nonparties concerning legal issues that

  11 have potential ramifications beyond the parties directly involved or if the amicus has

  12 ‘unique information or perspective that can help the court beyond the help that the

  13 lawyers for the parties are able to provide.’” Safari Club Intern. v. Harris, No. 2:14-

  14 cv-01856-GEB-AC, 2015 WL 1255491 at *1 (E.D. Cal. Jan. 14, 2015), citing NGV

  15 Gaming, Ltd. v. Upstream Point Molate, LLC, 355 F.Supp.2d 1061, 1067 (N.D. Cal.

  16 2005). “The touchstone is whether the amicus is ‘helpful,’ and there is no

  17 requirement ‘that amici must be totally disinterested.’” California v. U.S. Dept. of

  18 Labor, No. 2:13-cv-02069-KJM-DAD, 2014 WL 12691095 at *1 (E.D. Cal. Jan. 14,

  19 2014), citing Hoptowit, 682 F.2d at 1260.

  20        This Court therefore has authority to permit Amici Musicologists to participate
  21 as amicus curiae in this matter.

  22        The attached amicus brief explains in detail why Amici Musicologists support
  23 the Court’s overturning the errant jury verdict and urge this Court to either overturn

  24 the verdict or in the alternative and at the least, order a new trial.

  25

  26

  27
                                                   5
  28         MOTION OF AMICUS CURIAE MUSICOLOGISTS FOR LEAVE TO FILE AMICUS BRIEF IN
           SUPPORT OF DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW OR,
                                 ALTERNATIVELY, FOR A NEW TRIAL
Case 2:15-cv-05642-CAS-JC Document 500 Filed 12/05/19 Page 6 of 6 Page ID #:10857



   1                                  III.   CONCLUSION
   2 For the foregoing reasons, Amici Musicologists respectfully request that the Court

   3 grant leave for them to participate as amicus curiae and for the attached amicus a

   4 brief in connection with Defendant’s Defendants’ renewed motion for judgment as

   5 a matter of law or, alternatively, for a new trial.

   6 Dated: December 5, 2019

   7 Respectfully submitted,

   8                                          FREUNDLICH LAW
   9
                                              BY: /s Kenneth D. Freundlich
                                              KENNETH D. FREUNDLICH
  10

  11
                                              Attorneys for Amici Curiae Musicologists

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27
                                                  6
  28         MOTION OF AMICUS CURIAE MUSICOLOGISTS FOR LEAVE TO FILE AMICUS BRIEF IN
           SUPPORT OF DEFENDANTS’ RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW OR,
                                 ALTERNATIVELY, FOR A NEW TRIAL
